Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 3-4, 7, 9, 20-21, 25-26, and 30 are objected to because of the following informalities:  
 “Sidelink data transmission" in claim 3 (line 3), claim 4 (line 6-7), claim 7 (line 7), and claim 9 (line 3) should be replaced with - - the sidelink data transmission - - to be consistent with the first citation of “sidelink data transmission” in claim 1 (line 10).
“Sidelink data transmission" in claim 20 (line 4) and claim 21 (line 7-8) should be replaced with - - the sidelink data transmission - - to be consistent with the first citation of “sidelink data transmission” in claim 18 (line 14).
“Sidelink data transmission" in claim 25 (line 3) and claim 26 (line 6-7) should be replaced with - - the sidelink data transmission - - to be consistent with the first citation of “sidelink data transmission” in claim 23 (line 10).
“Sidelink data transmission" in claim 30 (line 4) should be replaced with - - the sidelink data transmission - - to be consistent with the first citation of “sidelink data transmission” in claim 28 (line 11).
Claim Interpretation
3.	Regarding claim 23-27, claim limitations “means for identifying,” “means for transitioning,” “means for determining,” “means for selecting,” and “means for transmitting” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 23-27 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, also described in the specification, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: device 1205 may include components for bi-directional voice and data communications including components for transmitting and receiving communications, such as a communications manager 1220, an input/output (I/0) controller 1210, a transceiver 1215, an antenna 1225, a memory 1230, code 1235, and a processor 1240 (see FIG. 12, Specification para [0184]). The claimed function achieved by the structure is also described in the specification (see FIG. 13, Specification para [0192]-[0195]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-4, 12, 18, 20-21, 23, 25-26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over He ‘722 Emb1 (US 2020/0344722, Embodiment 1, FIGS. 2 and 7, para 63-72, 103-110, and 218, “He ‘722 Emb1”), in view of He ‘722 Emb2 (US 2020/0344722, Embodiment 2, para 396, “He ‘722 Emb2”).
Regarding claims 1, 18, 23, and 28, He ‘722 Emb1 discloses an apparatus for wireless communication at a user equipment (UE) (FIG. 2; item 116), comprising: 
a processor (FIG. 2; item 240); 
memory coupled with the processor (FIG. 2; item 260); and 
instructions stored in the memory and executable by the processor (FIG. 2, para 64 and 67; operating system (OS) program is stored in the memory 260 and executed by the processor 240) to cause the apparatus to: 
identify a resource reservation configuration for communicating within a resource pool allocated for sidelink communications (FIG. 7, para 103-109 and 218; frequency and time domain resources in a resource pool for sidelink communication are identified by a bandwidth expressed as a number of physical resource blocks (PRBs) and by available time slots; the resources are reserved for sidelink communication; thus, resource reservation configuration for sidelink communication within a resource pool is identified).
However, He ‘722 Emb1 does not specifically disclose transition from a first power state to a second power state that consumes more power than the first power state after a first sensing window occurs, the first sensing window corresponding to a first resource selection window of the resource pool of the resource reservation configuration; and determine that a first subset of resources of the resource pool in the first resource selection window are available for sidelink data transmission based at least in part on the transitioning from the first power state to the second power state.
He ‘722 Emb2 teaches transition from a first power state to a second power state that consumes more power than the first power state after a first sensing window occurs (para 396; as part of a procedure to allocate resources to UEs for sidelink communication, and in order to reduce power consumption by a UE during a DRX cycle, the UE performs partial resource sensing; the UE is in a low-power state during a first portion of a sensing window until the UE has data to transmit, at which point the UE transitions to a sensing mode and higher-power state for the duration of a second portion of the sensing window; thus, the UE transitions from the low-power state to the higher-power state after the first portion of the sensing window), 
the first sensing window corresponding to a first resource selection window of the resource pool of the resource reservation configuration (para 396; as part of a procedure to allocate resources to UEs for sidelink communication, a UE performs partial resource sensing during a sensing window; thus, the sensing window is a resource selection window for resource allocation); and 
determine that a first subset of resources of the resource pool in the first resource selection window are available for sidelink data transmission based at least in part on the transitioning from the first power state to the second power state (para 396; as part of a procedure to allocate resources to UEs for sidelink communication, and in order to reduce power consumption by a UE during a DRX cycle, the UE performs partial resource sensing; the UE is in a low-power state during a first portion of a sensing window until the UE has data to transmit, at which point the UE transitions to a sensing mode and higher-power state for the duration of a second portion of the sensing window; thus, available resources allocated to the UE for sidelink communication are determined by the UE performing partial resource sensing by transitioning from the low-power state to the higher-power state). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine He ‘722 Emb1’s apparatus for wireless communication at a user equipment that identifies a resource reservation configuration for sidelink communication within a resource pool, to include He ‘722 Emb2’s UE that performs partial resource sensing during only a portion of a sensing window. The motivation for doing so would have been to improve sidelink HARQ procedures to keep up with the increase in V2X use (He ‘722 Emb2, para 3).
Regarding claims 3, 20, 25, and 30, He ‘722 Emb1 in combination with He ‘722 Emb2 discloses all the limitations with respect to claims 1, 18, 23, and 28, respectively, as outlined above.
Further, He ‘722 Emb2 teaches wherein the instructions are further executable by the processor to cause the apparatus to: determine that the first subset of resources of the first resource selection window are available for sidelink data transmission based at least in part on the UE operating in the first power state during a sensing resource in the first sensing window that corresponds to the first subset of resources (para 396; as part of a procedure to allocate resources to UEs for sidelink communication, and in order to reduce power consumption by a UE during a DRX cycle, the UE performs partial resource sensing; the UE is in a low-power state during a first portion of a sensing window until the UE has data to transmit, at which point the UE transitions to a sensing mode and higher-power state for the duration of a second portion of the sensing window; thus, available resources allocated to the UE for sidelink communication are determined by the UE performing partial resource sensing while in the higher-power state and during a time-domain sensing resource in the sensing window that corresponds to the determined resources). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communication at a user equipment of He ‘722 Emb1 and He ‘722 Emb2, to further include He ‘722 Emb2’s UE that performs partial resource sensing during only a portion of a sensing window and after transitioning from a low-power state to a higher-power state. The motivation for doing so would have been to improve sidelink HARQ procedures to keep up with the increase in V2X use (He ‘722 Emb2, para 3).
Regarding claims 4, 21, and 26, He ‘722 Emb1 in combination with He ‘722 Emb2 discloses all the limitations with respect to claims 1, 18, and 23, respectively, as outlined above.
Further, He ‘722 Emb1 teaches further comprising a transceiver (FIG. 2; item 210),
wherein the instructions are further executable by the processor to cause the apparatus to: transmit, via the transceiver, a sidelink data message within a second subset of resources (FIGS. 2 and 7, para 65 and 103-110; transceiver 210 transmits sidelink voice traffic using resources in a resource pool); and
determine that a third subset of resources are available for sidelink data transmission based at least in part on the transmitting (para 103-109 and 218; resources for sidelink communication are reserved by transmitting a reservation signal).
Furthermore, He ‘722 Emb2 teaches a second subset of resources in a second sensing window corresponding to a second resource selection window of the resource pool (para 396; as part of a procedure to allocate resources to UEs for sidelink communication, a UE senses resources during a sensing window that is a resource selection window; thus, available resources allocated to the UE for sidelink communication are in the sensing window and resource selection window ); and
determine that a third subset of resources in the second resource selection window corresponding to the second subset of resources are available for sidelink data transmission (para 396; as part of a procedure to allocate resources to UEs for sidelink communication, a UE senses resources during a sensing window that is a resource selection window; thus, resources available for allocation are determined during a resource selection window, out of all resources in the resource selection window).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communication at a user equipment of He ‘722 Emb1 and He ‘722 Emb2, to further include He ‘722 Emb2’s UE that senses resources during a sensing window. The motivation for doing so would have been to improve sidelink HARQ procedures to keep up with the increase in V2X use (He ‘722 Emb2, para 3).
Regarding claim 12, He ‘722 Emb1 in combination with He ‘722 Emb2 discloses all the limitations with respect to claim 1, as outlined above.
Further, He ‘722 Emb1 teaches wherein identifying the resource reservation configuration further comprises: identifying the resource reservation configuration that indicates a first resource reservation periodicity that is shorter than a second resource reservation periodicity (FIG. 7, para 103-110 and 218; frequency and time domain resources in a resource pool for sidelink communication are identified by a bandwidth expressed as a number of PRBs and by available time slots; resource reservation configuration for sidelink communication within a resource pool is identified; the time-frequency resources are repeated with a period defined by a parameter, where a period used for voice traffic is shorter than a period used for another type of traffic; thus, the resource reservation configuration for voice traffic indicates a resource reservation periodicity that is shorter than a resource reservation periodicity for another type of traffic);
a slot that corresponds to the first resource reservation periodicity (FIG. 7, para 103-110; frequency and time domain resources in a resource pool for sidelink communication are identified by a bandwidth expressed as a number of PRBs and by available time slots; resource reservation configuration for sidelink communication within a resource pool is identified; the time-frequency resources are repeated with a period defined by a parameter; thus, time slots of the reserved time-domain resources correspond to the defined periodicity).
Furthermore, He ‘722 Emb2 teaches determining that the first subset of resources of the first resource selection window are available based at least in part on monitoring a slot in the first sensing window (para 396; as part of a procedure to allocate resources to UEs for sidelink communication, and in order to reduce power consumption by a UE during a DRX cycle, the UE performs partial resource sensing; the UE senses a partial set of slots in a sensing window when the UE has data to transmit; thus, available resources allocated to the UE are determined by the UE performing partial resource sensing in a partial sets of slots in a sensing window). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communication at a user equipment of He ‘722 Emb1 and He ‘722 Emb2, to further include He ‘722 Emb2’s UE that performs partial resource sensing during only a portion of a sensing window to determine available resources. The motivation for doing so would have been to improve sidelink HARQ procedures to keep up with the increase in V2X use (He ‘722 Emb2, para 3).
6.	Claims 2, 5-6, 8-10, 13, 19, 22, 24, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over He ‘722 Emb1, in view of He ‘722 Emb2, and further in view of He ‘722 Emb3 (US 2020/0344722, Embodiment 3, para 404, “He ‘722 Emb3”).
Regarding claims 2, 19, 24, and 29, He ‘722 Emb1 in combination with He ‘722 Emb2 discloses all the limitations with respect to claims 1, 18, 23, and 28, respectively, as outlined above.
Further, He ‘722 Emb1 teaches further comprising a transceiver (FIG. 2; item 210),
wherein the instructions are further executable by the processor to cause the apparatus to: transmit, via the transceiver, a sidelink data message within the resource (FIGS. 2 and 7, para 65 and 103-110; transceiver 210 transmits sidelink voice traffic using resources in a resource pool). 
However, He ‘722 Emb1 in combination with He ‘722 Emb2 does not specifically disclose select a resource from the first subset of resources.
He ‘722 Emb3 teaches select a resource from the first subset of resources (para 404; UE selects one of the candidate resources based on the lowest measured received signal strength (RSSI) value).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communication at a user equipment of He ‘722 Emb1 and He ‘722 Emb2, to include He ‘722 Emb3’s UE that selects one of the candidate resources based on the lowest measured RSSI value. The motivation for doing so would have been to improve sidelink HARQ procedures to keep up with the increase in V2X use (He ‘722 Emb3, para 3).
Regarding claims 5, 22, and 27, He ‘722 Emb1 in combination with He ‘722 Emb2 discloses all the limitations with respect to claims 1, 18, and 23, respectively, as outlined above.
Further, He ‘722 Emb1 teaches wherein the instructions are further executable by the processor to cause the apparatus to: transmit a sidelink data message within a second subset of resources (FIG. 7, para 103-110; sidelink voice traffic is transmitted using resources in a resource pool).
Furthermore, He ‘722 Emb2 teaches a second subset of resources in a second sensing window corresponding to a second resource selection window of the resource pool (para 396; as part of a procedure to allocate resources to UEs for sidelink communication, a UE performs partial resource sensing during a sensing window; thus, the sensing window is a resource selection window for resource allocation).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communication at a user equipment of He ‘722 Emb1 and He ‘722 Emb2, to further include He ‘722 Emb2’s UE that senses resources in a portion of a sensing window. The motivation for doing so would have been to improve sidelink HARQ procedures to keep up with the increase in V2X use (He ‘722 Emb2, para 3).
However, He ‘722 Emb1 in combination with He ‘722 Emb2 determine that a resource of the second resource selection window is not available for sidelink transmission based at least in part on transmitting the sidelink data message within the second subset of resources in the second sensing window.
He ‘722 Emb3 teaches determine that a resource of the second resource selection window is not available for sidelink transmission based at least in part on transmitting the sidelink data message within the second subset of resources in the second sensing window (para 404; UE selects one of the candidate resources based on the lowest measured RSSI value amongst the candidate resources, where the RSSI is measured for the candidate resources in the resource sensing and resource selection window; thus, the UE determines that a candidate resource with a measured RSSI value higher than the lowest measured RSSI value is not available for sidelink transmission, where the RSSI of received transmissions is measured for the candidate resources in the resource sensing and resource selection window).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus for wireless communication at a user equipment of He ‘722 Emb1 and He ‘722 Emb2, to include He ‘722 Emb3’s UE that selects one of the candidate resources based on the lowest measured RSSI value. The motivation for doing so would have been to improve sidelink HARQ procedures to keep up with the increase in V2X use (He ‘722 Emb3, para 3).
Regarding claim 6, He ‘722 Emb1 in combination with He ‘722 Emb2 discloses all the limitations with respect to claim 1, as outlined above.
However, He ‘722 Emb1 in combination with He ‘722 Emb2 does not specifically disclose wherein determining that the first subset of resources of the first resource selection window are available comprises: determining that the first subset of resources of the first resource selection window are available for data transmission based at least in part on the first subset of resources being assigned a defined signal metric level.
He ‘722 Emb3 teaches wherein determining that the first subset of resources of the first resource selection window are available comprises: determining that the first subset of resources of the first resource selection window are available for data transmission based at least in part on the first subset of resources being assigned a defined signal metric level (para 404; UE selects one of the candidate resources based on the lowest measured RSSI value amongst the candidate resources, where the RSSI is measured for the candidate resources in the resource sensing and resource selection window; thus, UE selects available resources  of the resource selection window, based on a signal metric level defined as the lowest measured RSSI value).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communication at a user equipment of He ‘722 Emb1 and He ‘722 Emb2, to include He ‘722 Emb3’s UE that selects one of the candidate resources based on the lowest measured RSSI value. The motivation for doing so would have been to improve sidelink HARQ procedures to keep up with the increase in V2X use (He ‘722 Emb3, para 3).
Regarding claim 8, He ‘722 Emb1 in combination with He ‘722 Emb2 and He ‘722 Emb3 discloses all the limitations with respect to claim 6, as outlined above.
Further, He ‘722 Emb2 teaches the first sensing window within which the UE operated in the first power state (para 396; as part of a procedure to allocate resources to UEs for sidelink communication, and in order to reduce power consumption by a UE during a DRX cycle, the UE performs partial resource sensing; the UE is in a low-power state during a first portion of a sensing window until the UE has data to transmit, at which point the UE transitions to a sensing mode and higher-power state for the duration of a second portion of the sensing window; thus, while sensing during the second portion of the sensing window, the UE operates in the higher-power state). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communication at a user equipment of He ‘722 Emb1, He ‘722 Emb2, and He ‘722 Emb3, to further include He ‘722 Emb2’s UE that performs partial resource sensing during only a portion of a sensing window and after transitioning from a low-power state to a higher-power state. The motivation for doing so would have been to improve sidelink HARQ procedures to keep up with the increase in V2X use (He ‘722 Emb2, para 3).
Furthermore, He ‘722 Emb3 teaches wherein the first subset of resources are assigned the defined signal metric level based at least in part on the first subset of resources corresponding to a transmission time interval (TTI) within the first sensing window (para 404; UE selects available resources based on the lowest measured RSSI value, where the resources are in active slots in each DRX cycle in the sensing window; thus, the selected resources have the defined signal metric level that is the lowest RSSI value, where the selected resources are in active slots in each DRX cycle in the sensing window).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communication at a user equipment of He ‘722 Emb1, He ‘722 Emb2, and He ‘722 Emb3, to further include He ‘722 Emb3’s UE that selects one of the candidate resources based on the lowest measured RSSI value. The motivation for doing so would have been to improve sidelink HARQ procedures to keep up with the increase in V2X use (He ‘722 Emb3, para 3).
Regarding claim 9, He ‘722 Emb1 in combination with He ‘722 Emb2 and He ‘722 Emb3 discloses all the limitations with respect to claim 6, as outlined above.
Further, He ‘722 Emb3 teaches further comprising: identifying a second resource in the first resource selection window that is available for sidelink data transmission based at least in part on the second resource having a measured signal metric level that is lower than the defined signal metric level (para 404; UE selects available resources based on the lowest measured RSSI value, where the resources are in active slots in each DRX cycle in the sensing window; thus, available resources are identified in the sensing window, based on the available resources having a measured signal metric level that is lower than the metric levels of other resources, where a metric level is defined as a RSSI level).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communication at a user equipment of He ‘722 Emb1, He ‘722 Emb2, and He ‘722 Emb3, to further include He ‘722 Emb3’s UE that selects one of the candidate resources based on the lowest measured RSSI value, where the resources are in active slots in each DRX cycle in the sensing window. The motivation for doing so would have been to improve sidelink HARQ procedures to keep up with the increase in V2X use (He ‘722 Emb3, para 3).
Regarding claim 10, He ‘722 Emb1 in combination with He ‘722 Emb2 and He ‘722 Emb3 discloses all the limitations with respect to claim 9, as outlined above.
Further, He ‘722 Emb1 teaches further comprising: transmitting a sidelink data message in the second resource (FIG. 7, para 103-110; sidelink voice traffic is transmitted using resources in a resource pool).
Furthermore, He ‘722 Emb3 teaches transmitting a sidelink data message in the second resource in the first resource selection window based at least in part on identifying that the measured signal metric level is lower than the defined signal metric level (para 404; UE selects available resources for sidelink transmission from a set of sidelink resources configured by the network, and performs sidelink data transmission using the selected resources; the available resources are identified in the sensing window, based on the available resources having a measured signal metric level that is lower than the metric levels of other resources, where a metric level is defined as a RSSI level).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communication at a user equipment of He ‘722 Emb1, He ‘722 Emb2, and He ‘722 Emb3, to further include He ‘722 Emb3’s UE that selects one of the candidate resources based on the lowest measured RSSI value. The motivation for doing so would have been to improve sidelink HARQ procedures to keep up with the increase in V2X use (He ‘722 Emb3, para 3).
Regarding claim 13, He ‘722 Emb1 in combination with He ‘722 Emb2 discloses all the limitations with respect to claim 12, as outlined above.
However, He ‘722 Emb1 in combination with He ‘722 Emb2 does not specifically disclose wherein determining that the first subset of resources are available comprises: determining that the first subset of resources of the first resource selection window are available based at least in part on an instance of the second resource reservation periodicity corresponding to the first sensing window occurring when the UE is operating in the first power state.
He ‘722 Emb3 teaches wherein determining that the first subset of resources are available comprises: determining that the first subset of resources of the first resource selection window are available based at least in part on an instance of the second resource reservation periodicity corresponding to the first sensing window occurring when the UE is operating in the first power state (para 404; UE selects one of the candidate resources based on the lowest measured RSSI value amongst the candidate resources, where the RSSI is measured for the candidate resources in each DRX cycle in the resource sensing and resource selection window; thus, as the UE is in a powered state when it performs measurements, the UE determines that the selected resources that are a subset of candidate resources in the resource selection window are available, based on the DRX cycle periodicity corresponding to the resource sensing window occurring when the UE is operating in the powered state). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communication at a user equipment of He ‘722 Emb1 and He ‘722 Emb2, to include He ‘722 Emb3’s UE that selects one of the candidate resources based on the lowest measured RSSI value. The motivation for doing so would have been to improve sidelink HARQ procedures to keep up with the increase in V2X use (He ‘722 Emb3, para 3).
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over He ‘722 Emb1, in view of He ‘722 Emb2, in view of He ‘722 Emb3, and further in view of Khoryaev ‘171 (US 2020/0229171, “Khoryaev ‘171”).
Regarding claim 7, He ‘722 Emb1 in combination with He ‘722 Emb2 and He ‘722 Emb3 discloses all the limitations with respect to claim 6, as outlined above.
Further, He ‘722 Emb3 teaches wherein determining that the first subset of resources of the first resource selection window are available comprises: comparing a signal metric value in the first resource selection window with the defined signal metric level (para 404; UE selects one of the candidate resources based on the lowest measured RSSI value amongst the candidate resources, where the RSSI is measured for the candidate resources in the resource sensing and resource selection window; thus, UE compares signal metric values for different resources, in the resource selection window, where the signal metric values are defined as RSSI values); and 
determining that the first subset of resources of the first resource selection window are available for sidelink data transmission based at least in part on the comparing (para 404; UE selects available resources based on the lowest measured RSSI value; thus, UE selects available resources based on the comparison of signal metric values for different resources, where the signal metric values are defined as RSSI values).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communication at a user equipment of He ‘722 Emb1, He ‘722 Emb2, and He ‘722 Emb3, to further include He ‘722 Emb3’s UE that selects one of the candidate resources based on the lowest measured RSSI value. The motivation for doing so would have been to improve sidelink HARQ procedures to keep up with the increase in V2X use (He ‘722 Emb3, para 3).
Although He ‘722 Emb1 in combination with He ‘722 Emb2 and He ‘722 Emb3 discloses comparing a signal metric value in the first resource selection window with the defined signal metric level, He ‘722 Emb1 in combination with He ‘722 Emb2 and He ‘722 Emb3 does not specifically disclose a signal metric value assigned for a priority level of a sidelink data message to be transmitted.
Khoryaev ‘171 teaches a signal metric value assigned for a priority level of a sidelink data message to be transmitted (para 107 and 111-118; SL-RSRP threshold is a function of sidelink data transmission priority).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communication at a user equipment of He ‘722 Emb1, He ‘722 Emb2, and He ‘722 Emb3, to include Khoryaev ‘171’s SL-RSRP threshold that is a function of sidelink data transmission priority. The motivation for doing so would have been to optimize an LTE V2V design for aperiodic traffic with large variations in packet arrival times and packet payload sizes (Khoryaev ‘171, para 3 and 20).
8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over He ‘722 Emb1, in view of He ‘722 Emb2, further in view of He ‘722 Emb3, and further in view of He ‘722 Emb4 (US 2020/0344722, Embodiment 4, para 195, “He ‘722 Emb4”).
Regarding claim 11, He ‘722 Emb1 in combination with He ‘722 Emb2 and He ‘722 Emb3 discloses all the limitations with respect to claim 6, as outlined above.
However, He ‘722 Emb1 in combination with He ‘722 Emb2 and He ‘722 Emb3 does not specifically disclose wherein the defined signal metric level is a reference signal receive power level.
He ‘722 Emb4 teaches wherein the defined signal metric level is a reference signal receive power level (para 195; a receiver UE having a reference signal receive power (RSRP) level larger than a predetermined RSRP value transmits HARQ-ACK information to a transmitter UE; thus, predetermined signal metric level is an RSRP level). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communication at a user equipment of He ‘722 Emb1, He ‘722 Emb2, and He ‘722 Emb3, to include He ‘722 Emb4’s predetermined signal metric level that is an RSRP level. The motivation for doing so would have been to improve sidelink HARQ procedures to keep up with the increase in V2X use (He ‘722 Emb4, para 3).
9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over He ‘722 Emb1, in view of He ‘722 Emb2, and further in view of Xu ‘877 (US 2021/0351877, “Xu ‘877”).
Regarding claim 14, He ‘722 Emb1 in combination with He ‘722 Emb2 discloses all the limitations with respect to claim 1, as outlined above.
However, He ‘722 Emb1 in combination with He ‘722 Emb2 does not specifically disclose further comprising: transmitting, within the first subset of resources, a first sidelink control message that comprises sidelink control information that includes a grant scheduling a first sidelink data message within the resource pool; and transmitting the first sidelink data message based at least in part on the grant.
Xu ‘877 teaches further comprising: transmitting, within the first subset of resources, a first sidelink control message that comprises sidelink control information that includes a grant scheduling a first sidelink data message within the resource pool (FIG. 19, para 226; a wireless device transmits a transport block via the data region of a resource pool scheduled by a sidelink control information received via the control region of the transmission resource pool; thus, sidelink control information is transmitted using the control resources in the resource pool, where the sidelink control information schedules a transport block for the transmission of data using data resources in the resource pool); and 
transmitting the first sidelink data message based at least in part on the grant (FIG. 19, para 226; a wireless device transmits a transport block via the data region of a resource pool scheduled by a sidelink control information received via the control region of the transmission resource pool; thus, the wireless device transmits the transport block for the transmission of data based on the scheduling grant in the sidelink control information). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communication at a user equipment of He ‘722 Emb1 and He ‘722 Emb2, to include Xu ‘877’s wireless device that transmits the transport block for the transmission of data based on the scheduling grant in the sidelink control information. The motivation for doing so would have been to improve the efficiency of utilizing different PSFCH resources of a PSFCH resource set (Xu ‘877, para 223).
10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over He ‘722 Emb1, in view of He ‘722 Emb2, and further in view of He ‘722 Emb5 (US 2020/0344722, Embodiment 5, para 333, “He ‘722 Emb5”).
Regarding claim 15, He ‘722 Emb1 in combination with He ‘722 Emb2 discloses all the limitations with respect to claim 1, as outlined above.
However, He ‘722 Emb1 in combination with He ‘722 Emb2 does not specifically disclose wherein the transitioning from the first power state to the second power state comprises: receiving a resource selection trigger; and transitioning from the first power state to the second power state based at least in part on receiving the resource selection trigger.
He ‘722 Emb5 teaches wherein the transitioning from the first power state to the second power state comprises: receiving a resource selection trigger; and transitioning from the first power state to the second power state based at least in part on receiving the resource selection trigger (para 333; UE receives a resource reservation signal that is also a power saving signal, indicating to the UE to wake up; thus the UE receives the resource reservation signal and transitions from the sleep power state to the awake power state based on receiving the resource reservation signal). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communication at a user equipment of He ‘722 Emb1 and He ‘722 Emb2, to include He ‘722 Emb5’s UE that receives the resource reservation signal and transitions from the sleep power state to the awake power state based on receiving the resource reservation signal. The motivation for doing so would have been to improve sidelink HARQ procedures to keep up with the increase in V2X use (He ‘722 Emb5, para 3).
11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over He ‘722 Emb1, in view of He ‘722 Emb2, and further in view of Huang ‘604 (US 2021/0227604, “Huang ‘604”; Huang ‘604 was filed on January 19, 2021, claiming priority to US provisional application 62/963,607 filed on January 21, 2020, and thus Huang ‘604 was effectively filed before the claimed invention; further, the US provisional application 62/963,607 fully supports all citations made in the rejection from the Huang ‘604 reference).
Regarding claim 16, He ‘722 Emb1 in combination with He ‘722 Emb2 discloses all the limitations with respect to claim 1, as outlined above.
However, He ‘722 Emb1 in combination with He ‘722 Emb2 does not specifically disclose wherein the first power state corresponds to a first bandwidth part and the second power state corresponds to a second bandwidth part that is wider than the first bandwidth part.
Huang ‘604 teaches wherein the first power state corresponds to a first bandwidth part and the second power state corresponds to a second bandwidth part that is wider than the first bandwidth part (para 309 and 335; UE operates in a wider SL BWP when it is in an awake mode than when it is in a sleep mode, where the sleep mode is a lower-power mode; thus, the lower-power mode that is the sleep mode corresponds to a first BWP, and the higher-power mode that is the awake mode corresponds to a second BWP that is wider than the first BWP).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communication at a user equipment of He ‘722 Emb1 and He ‘722 Emb2, to include Huang ‘604’s UE that operates in a wider SL BWP when it is in an awake mode than when it is in a sleep mode. The motivation for doing so would have been to evolve standards for next generation radio technology and provide voice over IP and multimedia services (Huang ‘604, para 3-4).
12.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over He ‘722 Emb1, in view of He ‘722 Emb2, and further in view of He ‘722 Emb6 (US 2020/0344722, Embodiment 6, para 335, “He ‘722 Emb6”).
Regarding claim 17, He ‘722 Emb1 in combination with He ‘722 Emb2 discloses all the limitations with respect to claim 1, as outlined above.
However, He ‘722 Emb1 in combination with He ‘722 Emb2 does not specifically disclose wherein the first power state corresponds to a sleep duration of a discontinuous reception cycle and the second power state corresponds to an on duration of the discontinuous reception cycle.
He ‘722 Emb6 teaches wherein the first power state corresponds to a sleep duration of a discontinuous reception cycle and the second power state corresponds to an on duration of the discontinuous reception cycle (para 335; the discontinuous reception (DRX) operation reduces power consumption for the UE, where the UE is in a low-power state during the sleep duration of the DRX cycle, and the UE is in a high-power state after waking up, during the on duration of the DRX cycle). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for wireless communication at a user equipment of He ‘722 Emb1 and He ‘722 Emb2, to include He ‘722 Emb6’s UE that is in a low-power state during the sleep duration of the DRX cycle, and the UE is in a high-power state after waking up, during the on duration of the DRX cycle. The motivation for doing so would have been to improve sidelink HARQ procedures to keep up with the increase in V2X use (He ‘722 Emb6, para 3).

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474